UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act Date of Report: March 17, 2015 (Date of Earliest Event Reported: March 11, 2015) Akorn, Inc. (Exact Name of Registrant as Specified in its Charter) Louisiana 001-32360 72-0717400 (State or other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1925 W. Field Court, Suite 300 Lake Forest, Illinois 60045 (Address of principal executive offices) (847) 279-6100 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition As more fully discussed below under Item 4.02, on March 17, 2015, Akorn, Inc. (the “Company”) issued a press release announcing that the Audit Committee of the Company’s Board of Directors (the “Audit Committee”), upon the recommendation of management, concluded that the previously issued financial statements contained in the Company’s Quarterly Reports on Form 10-Q for the quarters ended June 30, 2014 and September 30, 2014 should not be relied upon because of an error in the financial statements as of and for the three and six month periods ended June 30, 2014, and as of and for the nine month period ended September 30, 2014, and that those financial statements would be restated to make the necessary accounting adjustments. The press release is furnished as Exhibit 99.1 and incorporated by reference in this item 2.02. Item 4.02 Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review (a) On March 17, 2015, the Company issued a press release announcing that the Audit Committee, upon the recommendation of the Company’s management, concluded that the previously issued financial statements contained in the Company’s Quarterly Reports on Form 10-Q for the quarters ended June 30, 2014 and September 30, 2014 should not be relied upon because of an error in the financial statements as of and for the three and six month periods ended June 30, 2014, which then impacted the financial statements as of and for the nine month period ended September 30, 2014, and that those financial statements would be restated to make the necessary accounting adjustments. On April 17, 2014, the Company completed its acquisition of Hi-Tech Pharmacal Co., Inc. (“Hi-Tech”) for a total purchase price of approximately $650.0 million. During the 2014 year-end audit process, an error was identified in the fair value allocation of assets acquired and liabilities assumed in connection with the acquisition of Hi-Tech, which resulted in an overstated chargeback reserve as of April 17, 2014. The error, which was identified on March 11, 2015, resulted from an overstatement of Hi-Tech’s chargeback reserve in connection with applying the acquisition method of accounting at the closing of the Hi-Tech acquisition. The overstatement in the chargeback reserve was caused by a manual error made in preparing the data whereby there was a duplication of inventory units held by one customer utilized in the calculation of the reserve amount for Hi-Tech products at the acquisition date.The duplication resulted in an overstatement of chargeback reserves by approximately $8.9 million for the opening balance sheet of Hi-Tech as of April 17, 2014. The chargeback reserve at the end of the quarter ended June 30, 2014 was then calculated correctly, resulting in the earlier overstated reserve amount being included in revenue during the quarter ended June 30, 2014. The correction of the error in the quarter ended June 30, 2014 resulted in a reduction of previously reported revenue by $8.9 million, a reduction of previously reported pre-tax income by $8.9 million and a reduction of previously reported net income, goodwill and retained earnings by $5.6 million, for the Company’s three and six month periods ended June 30, 2014. The error was limited to the Company’s financial results for the three and six month periods ended June 30, 2014, but the error did impact the Company’s previously filed results for the nine months ended September 30, 2014 (which were filed in connection with the Company’s Form 10-Q for the quarter ended September 30, 2014) and the Company’s previously furnished preliminary results for the full year ended December 31, 2014 (which were furnished as part of the Company’s Form 8-K on February 26, 2015 in connection with the Company’s earnings announcement for the fourth quarter of 2014) because the second quarter results were included within those periods. The estimated impact of this error for the restated three and six month periods ended June 30, 2014 is to reduce basic and diluted net income per share by approximately $0.05 per share. The estimated impact of this error for the restated nine month period ended September 30, 2014, and the year ended December 31, 2014, is to reduce both basic and diluted net income per share by approximately $0.06 and $0.05 per share, respectively. The error and subsequent restatement is non-cash in nature and does not have an impact on the Company’s cash and cash equivalents balances for any of the affected periods or the Company’s liquidity or capital position. The tables below present the effect of the financial statement adjustments related to the restatement discussed above of the Company’s previously reported financial statements as of and for the three and six month periods ended June 30, 2014 and the nine month period ended September 30, 2014. The effect of the restatement on the previously filed condensed consolidated balance sheet as of June 30, 2014 is as follows, in thousands: As Reported Adjustments As Restated Prepaid expenses and other current assets $ $ ) $ TOTAL CURRENT ASSETS ) Goodwill ) TOTAL OTHER LONG-TERM ASSETS ) TOTAL ASSETS $ $ ) $ Income taxes payable ) TOTAL CURRENT LIABILITIES ) TOTAL LIABILITIES ) Retained earnings ) TOTAL SHAREHOLDERS’ EQUITY ) TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ ) $ The effect of the restatement on the previously filed condensed consolidated income statement for the three months ended June 30, 2014 is as follows, in thousands except per share amounts: As Reported Adjustments As Restated Revenues $ $ ) $ GROSS PROFIT ) OPERATING INCOME ) INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAXES ) Income tax provision ) INCOME FROM CONTINUING OPERATIONS $ $ ) $ NET INCOME $ $ ) $ NET INCOME PER SHARE: Income from continuing operations, basic $ $ ) $ NET INCOME, BASIC $ $ ) $ Income from continuing operations, diluted $ $ ) $ NET INCOME, DILUTED $ $ ) $ COMPREHENSIVE INCOME: Consolidated net income $ $ ) $ COMPREHENSIVE INCOME $ $ ) $ The effect of the restatement on the previously filed condensed consolidated income statement for the six months ended June 30, 2014 is as follows, in thousands except per share amounts: As Reported Adjustments As Restated Revenues $ $ ) $ GROSS PROFIT ) OPERATING INCOME ) INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAXES ) Income tax provision ) INCOME FROM CONTINUING OPERATIONS $ $ ) $ NET INCOME $ $ ) $ NET INCOME PER SHARE: Income from continuing operations, basic $ $ ) $ NET INCOME, BASIC $ $ ) $ Income from continuing operations, diluted $ $ ) $ NET INCOME, DILUTED $ $ ) $ COMPREHENSIVE INCOME: Consolidated net income $ $ ) $ COMPREHENSIVE INCOME $ $ ) $ The effect of the restatement on the previously filed condensed consolidated statement of cash flows for the six months ended June 30, 2014 is as follows, in thousands: As Reported Adjustments As Restated Consolidated net income $ $ )
